                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                   3:19-cv-586-MOC

CECILE M. BRYAN, individually and   )
on behalf of all others similarly   )
situated,                           )
                      Plaintiffs,   )
                                    )
vs.                                 )                          ORDER
                                    )
AMERICAN CREDIT                     )
FINANCIAL LLC,                      )
                                    )
                                    )
                  Defendant.        )
___________________________________ )

           THIS MATTER is before the Court on its own motion following receipt of a letter from

Defendant dated November 14, 2019. Defendant’s Answer in this action was due November 26,

2019. Rather than filing an Answer or other responsive pleading, Defendant has submitted a

letter to this Court, indicating that it wants to “settle this complaint out of the court.” (Doc. No.

4).

           The Court hereby gives Defendant fourteen days in which to update the Court on the

status of this matter and whether the parties have reached an agreement so that this matter may

be dismissed and terminated, or to show cause why Defendant has not filed an Answer or

otherwise responded. If Defendant fails to respond, Defendant may be subject to an entry of

default.

       IT IS SO ORDERED.

 Signed: January 30, 2020




                                                  1
2
